Citation Nr: 0519749	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-25 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hypertension (HTN).

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for kidney failure, to 
include as secondary to exposure to herbicides.

4.  Entitlement to service connection for gout, to include as 
secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In June 2004 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

The veteran has raised the issue of service connection for 
diabetic neuropathy as secondary to in-service exposure to 
herbicides, which is referred to the RO for appropriate 
action.  

At the time the veteran raised the issue of service 
connection for diabetic neuropathy, he submitted a 2005 VA 
treatment record to the Board after the RO's issuance of the 
supplemental statement of the case in April 2005.  The RO has 
not had an opportunity to issue a supplemental statement of 
the case addressing this evidence and the veteran did not 
waive the RO's initial consideration of the evidence.  
However, this evidence is relevant only to the veteran's 
claim for service connection for peripheral neuropathy, which 
must be remanded for the reasons provided in the remand 
portion of the following determination.  In light of these 
facts, and in light of the fact that the treatment record 
does not contain evidence relevant to the other issues on 
appeal, the evidence will therefore not be considered by the 
Board in adjudicating any of the other issues on appeal.

For reasons explained in the subsequent remand, the Board has 
recharacterized the veteran's claim to reopen a previously 
denied claim of entitlement to service connection for 
peripheral neuropathy as entitlement to service connection 
for peripheral neuropathy, as is reflected on the title page.  
This issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed March 1997 rating decision denied the 
veteran's original claim of entitlement to service connection 
for HTN.

2.  June and July 1997 rating decisions also denied the 
veteran's claim of entitlement to service connection for HTN 
on the basis that he had not submitted new and material 
evidence to reopen the claim.  The veteran did not appeal the 
decision.

3.  The evidence received since the July 1997 rating 
decision, with respect to the denial of service connection 
for HTN, is either cumulative or redundant.  It does not bear 
directly and substantially upon the specific matter of 
whether the veteran's HTN had its onset during his active 
duty service or was manifest within one year of his discharge 
from service; and when considered with all of the evidence of 
record, it has no significant effect upon the facts 
previously considered.

4.  The evidence of record does not show the veteran's 
current kidney failure is etiologically linked to his service 
or any incident therein; nor does the evidence indicate the 
onset of such disability within one year of the veteran's 
discharge from service.

5.  The evidence of record does not show the veteran's 
current gout is etiologically linked to his service or any 
incident therein.




CONCLUSIONS OF LAW

1.  The July 1997 rating decision, which denied the veteran's 
attempt to reopen his claim of entitlement to service 
connection for HTN is a final decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The evidence received since the July 1997 rating decision 
denying entitlement to service connection for HTN is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Kidney or renal failure was not incurred in or aggravated 
by active military service and may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).

4.  Gout was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the March 2003 rating decision from which the current 
appeals originate.  The veteran was provided with a statement 
of the case in July 2003, and a supplemental statement of the 
case in April 2005, which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In October and November 2002, prior to the March 2003 rating 
decision, the RO provided adequate notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claims for service connection for kidney 
failure and gout and to reopen his previously denied claim 
for service connection for HTN, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any additional evidence in his 
possession that pertains to the claims.  In this respect, the 
Board notes that the letters informed the veteran that he 
could send any information describing additional evidence he 
wanted VA to obtain, or he could send such evidence directly 
to VA.  Thus, the discussion contained in these letters 
furnished the veteran notice of the evidence he still needed 
to send to VA, the evidence that VA would assist in 
obtaining, and requested that the veteran provide VA with or 
identify any additional evidence that he possessed or knew of 
that could help to substantiate his claims.  At this stage of 
the appeal, no further notice is needed to comply with the 
VCAA, and the Board finds that any failure to provide the 
veteran with VCAA notice did not affect the essential 
fairness of the adjudication, and therefore was not 
prejudicial to the veteran.  See Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Apr. 14, 2005); Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The content of this notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In short, the veteran is well 
aware of the information and evidence necessary to 
substantiate his claims, he is familiar with the law and 
regulations pertaining to his claims, he does not dispute any 
of the material facts pertaining to his claims, and he has 
not indicated the existence of any outstanding information or 
evidence relevant to his claims.  See Desbrow v. Principi, 
No. 02-352 (U.S. Vet. App. May 4, 2004); Valiao v. Principi, 
17 Vet. App. 229, 232 (2003) (holding that failure to comply 
with VCAA constitutes nonprejudicial error "[w]here the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision").  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, as well as all the documents 
submitted and associated with the claims files, were obtained 
by the RO.  38 U.S.C.A. § 5103A.  In this regard the Board 
notes that the record contains the following pertinent 
records:  service medical records and VA and private 
treatment records, as well as VA compensation examination 
reports and records from the Social Security Administration.  
In this respect, the Board notes that VA has made several 
attempts to secure any outstanding service medical records 
not of record without success.  The RO has documented these 
attempts and apprised the veteran of the unavailability of 
these records.  The Board finds that there is no reasonable 
possibility that any further efforts on VA's part would aid 
the veteran in substantiating his claims.  Moreover, the 
veteran has not alleged that there are any other outstanding 
records.  The Board consequently finds that VA's duty to 
assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented." 38 U.S.C.A. § 5103A(f) (West 
2002).



New and Material Evidence

Factual Background

A March 1997 rating decision denied the veteran's initial 
claim of entitlement to service connection for HTN.  The 
rating decision determined that the veteran's HTN did not 
have its onset in service or within one year of his discharge 
from service.  The veteran was notified of the decision that 
same month.  He did not appeal the rating decision.  

Thereafter, the veteran submitted private treatment records.  
A June 1997 rating decision continued the denial of the 
veteran's claim on the basis that he had submitted cumulative 
evidence that was not new and material.  The veteran was 
notified of the decision in early July 1997.  He did not 
appeal the rating decision.  The veteran again submitted 
copies of private treatment records.  A July 1997 rating 
decision again continued the denial of the veteran's claim on 
the basis that he had submitted cumulative evidence that was 
not new and material.  The veteran was notified of the 
decision in early August 1997.  He did not appeal the rating 
decision.

In August 2001, the veteran submitted a request to reopen the 
claim of entitlement to service connection for HTN.  

The evidence of record at the time of the July 1997 rating 
decision included the veteran's January 1967 pre-induction 
medical history report and medical examination report, his 
October 1969 medical history report and accompanying 
separation examination report and post-service private 
treatment records.  

The veteran's January 1967 medical history report shows that 
he denied having a history of high or low blood pressure.  At 
the time of the pre-induction medical examination, his 
sitting blood pressure was 138/84 and clinical evaluation of 
his heart and chest was normal.  His October 1969 medical 
history report shows the veteran reported having dizziness 
and fainting spells, pain or pressure in his chest, and high 
or low blood pressure.  A physician reviewing the veteran's 
medical history report indicated that the positive answers 
the veteran had given to the report's questions were found to 
be of no medical significance.  The October 1969 separation 
medical examination report indicates that the veteran's blood 
pressure was 124/66 and that his clinical evaluation was 
normal for all systems examined.  

Private treatment records, dating from April 1979 to May 
1997, show the veteran had a history of high blood pressure 
in April 1979 of unknown duration.  A September 1996 
nephrology office note indicates that the veteran gave a 
history of elevated blood pressure findings being first noted 
in service, but that there were no available service medical 
records and he was uncertain if he had HTN in service.  

Evidence submitted subsequent to the July 1997 rating 
decision includes ongoing private and VA treatment records 
and an August 1995 Social Security Administration 
determination with supporting evidence. 

The private and VA treatment records, dating from August 1995 
to October 2004, show ongoing treatment for diagnosed 
hypertension and related cardiomegaly, as well as for other, 
unrelated diseases and disorders.  Several treatment records 
note the veteran's stated history of elevated blood pressure 
in service and shortly after his discharge.  However, a 
history taken in June 1995 on admission to a private hospital 
indicates that the veteran was originally diagnosed as being 
hypertensive some time after service and was initially 
started on therapy in 1975.  

The 1995 Social Security Administration determination 
indicates that the veteran was given disability benefits for 
diagnosed renal failure.

Analysis

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  38 C.F.R. 
§ 3.156(a) (2004).  However, the revised regulation is only 
applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date (on 
August 13, 2001), the Board will decide the claim under the 
prior version of the regulation.

Since the veteran did not appeal the July 1997 RO decision, 
that decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103 (2004).  His 
claim, then, cannot be reopened unless new and material 
evidence has been received since that decision.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2004).

The Board must determine whether new and material evidence 
has been received since the RO's April 1993 decision because 
this preliminary determination affects the Board's legal 
jurisdiction to reach the underlying merits of the claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
If the Board finds that no such evidence has been received, 
the analysis must end regardless of what the RO determined.  
Id.  Indeed, analysis beyond consideration of whether the 
evidence received is new and material is neither required nor 
permitted.  Id., at 1384.

The Board is required to give consideration to all of the 
evidence received since the last final disallowance of the 
claim on any basis, which, in this case, is the July 1997 
rating decision, in order to determine whether the claim may 
be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently received evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), and continues to be 
binding precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

Assuming the credibility of the evidence submitted since the 
July 1997 rating decision, the Board notes that the vast 
majority of the treatment records are unrelated to the 
veteran's claimed HTN.  Moreover, the remaining treatment 
records merely show ongoing treatment for diagnosed HTN and 
do not provide medical evidence of HTN in service or within 
one year of the veteran's discharge.  Nor does the evidence 
provide a medical opinion etiologically linking the veteran's 
current HTN to his service or to his in-service exposure to 
herbicides.  Therefore, the Board finds this evidence to be 
cumulative or redundant of evidence already of record and it 
is neither new nor material.  38 C.F.R. § 3.156(a).  

The Board acknowledges the veteran's stated history that he 
had elevated blood pressure in service and his submitted 
statements expressing his belief that he currently has HTN as 
a result of his active duty service or his in-service 
exposure to herbicides.  While he may provide statements as a 
lay affiant as to his observations, he is not competent to 
offer opinions as to a medical diagnosis or medical causation 
concerning his current disability.  This is so because he 
does not have the necessary training and/or expertise, 
himself, to give an opinion on the matter of whether he 
presently has HTN which had its onset in service or to a 
compensable degree within one year of his discharge from 
service and as a result of his in-service exposure to 
herbicides.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  And, such 
allegations today are the same as they were when the July 
1997 rating decision denied the veteran's claim previously.  
The veteran has previously contended that he developed HTN 
either in service or within a year of his discharge from 
service.  So merely reiterating these very same allegations 
is not new evidence.  See, e.g., Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  Aside from that, his assertions, even if 
new, still would not be material.  See Pollard v. Brown, 
6 Vet. App. 11, 12 (1993); Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (implicitly holding that if lay assertions of 
medical causation will not suffice initially to establish a 
plausible basis for the claim, then it necessarily follows 
that such assertions cannot serve as the predicate to reopen 
a claim).

For the above reasons, the Board determines that the evidence 
received into the record since the July 1997 rating decision 
is not "new and material" as contemplated by 38 C.F.R. 
§ 3.156(a), as in effect prior to August 29, 2001, and 
provides no basis to reopen the previously denied claim of 
entitlement to service connection for HTN.  Accordingly, the 
appeal is denied.

Service Connection

Factual Background

The veteran's January 1967 medical history report shows that 
he had experienced hematuria at age 15.  The cause of the 
hematuria was unknown.  He was treated with medication, had 
no recurrence and experienced no enuresis in the prior 4 
years.  He also gave a history of rare leg cramps.  The 
accompanying pre-induction examination report shows that 
clinical evaluation of the veteran's extremities and 
genitourinary system was normal.  An October 1969 medical 
history shows that the veteran gave a history of a kidney 
stone or blood in his urine.  A physician indicated that the 
veteran's positive answers were found to be of no medical 
significance.  The separation examination report shows that 
clinical evaluation of all systems was normal.

A July 1981 sick slip, during the veteran's service in the 
United States Army Reserves, shows he was treated for gout 
that existed prior to service and was not incurred in the 
line of duty.

Private and VA treatment records, dating from April 1979 to 
October 2004, show the veteran was treated at a private 
facility, as early as June 1979, for diagnosed gout of the 
right great toe.  Subsequent treatment records show 
intermittent treatment or notation of a history of gout.  A 
June 1995 private hospital discharge summary notes that the 
veteran was admitted for renal insufficiency.  The treatment 
records further show that he was diagnosed with renal failure 
secondary to chronic glometular nephritis.  A September 1996 
private nephrology office note indicates that he had been on 
hemodialysis for approximately 1 year and 3 months and that 
his original kidney disease was thought to be possible 
chronic glomerulonephritis and hypertensive nephrosclerosis.  



Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including cardiovascular-renal disease and 
neprhitis).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The Board has carefully reviewed the claims files and 
considered the veteran's assertions regarding his renal 
failure and gout.  While the evidence reveals that he 
currently suffers from renal failure and gout, the competent, 
probative evidence of record does not etiologically link his 
current renal failure or his gout to his service or any 
incident in service.  In fact, the June 1995 private hospital 
summary specifically links the veteran's renal failure to his 
HTN.  As noted above, previous rating decisions have 
determined that the veteran's HTN was not incurred in or as a 
result of his service.  

While the veteran believes his currently diagnosed renal 
failure and gout either had their onset in service or are the 
result of his service, he is not competent to provide 
evidence that requires medical knowledge.  Grottveit v. 
Brown, supra; Espiritu v. Derwinski, supra.  Accordingly, the 
claims for service connection for kidney or renal failure and 
for gout must be denied.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for renal failure and gout, the 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, supra.  


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for HTN, the appeal is 
denied.

Service connection for kidney or renal failure is denied.

Service connection for gout is denied.


REMAND

A careful review of the evidence of record indicates that, 
although the March 1997 rating decision addresses presumptive 
service connection for acute peripheral neuropathy, the 
veteran was initially denied service connection for 
peripheral vascular disease rather than peripheral neuropathy 
and was notified of the decision that same month.  Moreover, 
while the June and July 1997 rating decisions denied service 
connection for peripheral neuropathy, these decisions denied 
the claim on the basis that new and material evidence had not 
been submitted to reopen a previously denied claim.  The 
Board finds that the veteran's claim for service connection 
for peripheral neuropathy has never been initially 
adjudicated on the merits of the claim.  Such adjudication is 
necessary prior to appellate consideration of the issue.

In June 2005, the veteran submitted his initial claim of 
entitlement to service connection for diabetic neuropathy.  
Along with the claim, he submitted a copy of a June 2005 VA 
treatment record indicating he had diet-controlled diabetes 
with an assessment that included diabetic neuropathy.  The 
Board notes that an earlier, October 2002 VA treatment record 
specifically notes that the veteran had no known diabetes and 
it is unclear from the evidence of record how long the 
veteran has been diagnosed with diabetes.  The Board finds 
that the veteran's claim for service connection for diabetic 
neuropathy is inextricably intertwined with the issue of 
entitlement to peripheral neuropathy and must be initially 
considered by the RO before further appellate action can be 
taken on the appellant's current claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the 
veteran's claim for service connection for diabetic 
neuropathy must be resolved prior to further appellate action 
on this issue.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  With respect to the claim of 
entitlement to service connection for 
peripheral neuropathy, the RO should send 
the veteran and his representative, a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the veteran's 
claim.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  The RO shoulder further 
obtain all relevant VA and private 
treatment records identified by the 
veteran.  Then with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
identified treatment records which have 
yet to be secured.  

2.  Thereafter, the RO should take the 
appropriate steps to adjudicate the claim 
of entitlement to service connection for 
diabetic neuropathy, to include as a 
result of in-service exposure to 
herbicides, and, if not rendered moot, 
readjudicate the issue of entitlement to 
service connection for peripheral 
neuropathy on a de novo basis, in light 
of all pertinent evidence and legal 
authority.

If the benefit sought on appeal remains denied, the RO should 
furnish the veteran and his representative a supplemental 
statement of the case, and afford them an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  The Board 
intimates no opinion as to the ultimate outcome of the 
appellant's claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGELTON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


